Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Stefan Koschmieder, Reg. No. 50,238 on 08/09/2022.

Please replace the abstract of the invention as follows:
 
ABSTRACT
A time-aware application task scheduling system for a green data center (GDC) that includes a task scheduling processor coupled to one or more queue processors and an energy collecting processor connected to one or more renewable energy sources and a grid power source. The systems is capable of determining a service rate for a plurality of servers to process a plurality of application tasks in the GDC and scheduling, via processing circuitry, one or more of the application tasks to be executed in one or more of the servers at a rate according to a difference in an accumulated arriving rate for the plurality of application tasks into the one or more queues and a removal rate for the plurality of application tasks from the one or more queues. The system is further capable of removing the one or more application tasks from their associated queues for execution in the scheduled one or more servers.

Please amend the claims as follows: 
This listing of claim will replace all prior versions and listings of claims in the application:

1-10 (Canceled) 

11. (Currently Amended) A time-aware application task scheduling system for a green data center (GDC), having periodically receive energy data from the energy collecting processor, regarding available energy from renewable energy resources, wherein the resources of the renewable energy source are used first and , and wherein the one or more queue processors are configured to receive a plurality of application tasks from a plurality of electronic devices into the one or more queue processors of the application task scheduling system, per application, of the GDC[[;]],
the time-aware application task scheduling system, comprising:
a plurality of servers configured to process the plurality of application tasks; and
the [[a]] task scheduling processor configured to:
determine a task service rate for each of the plurality of servers to schedule the plurality of application tasks received from the plurality of electronic devices, each of said task service rate being determined according to a difference in an accumulated arriving rate for the plurality of application tasks in a respective time interval into the one or more queue processors for the plurality of application tasks in the respective time interval for removing immediately a batch of 
    PNG
    media_image1.png
    30
    185
    media_image1.png
    Greyscale
application tasks from their associated queue[[s]] processors for execution in the scheduled one or more servers, the number of the application tasks scheduled being based on the determined task service rate for the plurality of servers and the accumulated arriving rate into the one or more queue processors using a particle swarm optimization technique and a simulated annealing technique that solves a formulated novel profit maximization problem for a GDC, the profit maximization problem is derived with an M/M/1/Cn/∞ queueing system, the task service rate representing a rate at which the application tasks are removed from the one or more queue processors 
the task scheduling processor further configured to:
initialize a random velocity and a random position for a plurality of representative application tasks in a cluster of application tasks representing an initial swarm for the service rate,
determine an initial fitness level of each representative application task in the cluster of application tasks, the initial fitness level representing a profit of the green data center based on a total revenue of the GDC for the initial swarm, an energy cost of the GDC, and a penalty associated with violated constraints,
determine an initial optimum position of each representative application task and an initial optimum position of the cluster of application tasks, the position of each of the application tasks, which is represented by a particle, contains decision variables including 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    46
    83
    media_image3.png
    Greyscale
,
initialize one or more predetermined task scheduling parameters associated with the particle swarm optimization technique,
update a velocity and a position of each representative application task based upon the initialized task scheduling parameters using a Metropolis acceptance criterion, and based upon the initialized task scheduling parameters associated with the chaotic system, wherein said updating includes, for each said application task, if a new position of the application task is better than a current position thereof, the new position is accepted, otherwise, the new position is conditionally accepted only if the Metropolis acceptance criterion is met,
calculate a current fitness level of each representative application task in a current cluster of application tasks,
update a current optimum position of each representative application task and a current optimum position of the cluster of application tasks,
decrease a temperature by a temperature cooling rate of each representative application task and an inertia weight of each representative application task from an upper bound inertia weight to a lower bound inertia weight,
calculate a chaotic search parameter for an iteration in a chaotic system, the chaotic search parameter being distributed between zero and one, 
update the velocity and the position of each representative application task based in part upon the chaotic search parameter, and
determine the task service rate for the plurality of servers based on the updated velocity and the updated position of each representative application task, the updated position including 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    46
    83
    media_image3.png
    Greyscale
,
schedule, via the task scheduling processor, one or more of the plurality of application tasks to be executed in one or more of the plurality of servers at a rate determined according to a difference in an accumulated arriving rate for the one or more application tasks into the one or more queue processors and a removal rate for the one or more application tasks from the one or more queue processors, the number of the one or more application tasks scheduled being based on the determined task service rate for the plurality of servers and the accumulated arriving rate for the plurality of application tasks into the one or more queue processors, and a batch of 
    PNG
    media_image1.png
    30
    185
    media_image1.png
    Greyscale
tasks being immediately scheduled and executed in plurality of servers in the GDC; and
remove immediately the batch of 
    PNG
    media_image1.png
    30
    185
    media_image1.png
    Greyscale
application tasks from their associated queue processors 
wherein the one or more application tasks are scheduled to maximize a profit in the GDC while guaranteeing delay constraints of each application, 
wherein each application task is constrained by the following equations: 

    PNG
    media_image4.png
    33
    376
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    109
    392
    media_image5.png
    Greyscale
, and

    PNG
    media_image6.png
    112
    394
    media_image6.png
    Greyscale
,
where 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 is the number of already-arrived tasks, Bn is the delay constraint, 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 is the arriving rate of its task in a time interval τ, L is length of each interval, 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 is number of tasks scheduled in τ intervals, 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
 is the accumulated arriving rate of tasks of application n in interval τ, 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 is the rate at which tasks of application n are removed from the queue, 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
is the loss possibility of tasks of application n in interval τ, and b is a time interval (1≤b≤Bn),
wherein the servers associated with each said application task are homogeneous, and
wherein the servers across the application tasks are heterogeneous.

12. (Previously Amended) The task scheduling system of claim 11, further comprising:
an energy collecting processor having circuitry configured to forward resource data from a grid power source and from the one or more renewable power sources to the plurality of servers and to a task scheduling processor.

13. (Currently Amended) The task scheduling system of claim 12, wherein the task scheduling processor has circuitry configured to receive data from the one or more task service rate, 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 of each of the servers, and a batch of 
    PNG
    media_image1.png
    30
    185
    media_image1.png
    Greyscale
tasks are immediately scheduled and executed in servers in GDC.

14. (Original) The task scheduling system of claim 12, wherein the resource data includes one or more of a price of the grid power source, a solar irradiance, a wind speed, an on-site air density, and an average idle peak power for each of the servers.

15. (Previously Amended) The task scheduling system of claim 11, wherein the processing circuitry is further configured to
solve the formulated novel profit maximization problem for a GDC, the problem is derived with an M/M/1/Cn/∞ queueing system,
calculate a task service rate for one of the application tasks to execute in a time interval within the task scheduling system, wherein a batch of 
    PNG
    media_image1.png
    30
    185
    media_image1.png
    Greyscale
tasks are immediately scheduled and executed in the servers in the GDC in an individual time interval; and
update the data task variables for all executed tasks.

16. (Previously Amended) The task scheduling system of claim 11, wherein determining the task service rate includes a combination of hybrid chaotic particle swarm optimization based on simulated annealing, where the chaotic search parameter is used in the update of velocity of each particle.

17. (Previously Amended) The task scheduling system of claim 11, wherein the chaotic search parameter, which is used to update the velocity of each particle, includes a stochastic pattern in the chaotic system.

18 (Canceled)

Examiner's Statement of Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: Claims 11-17 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
The primary reason for allowance for claim 11 are the combination of limitations of: determine a task service rate for each of the plurality of servers to schedule the plurality of application tasks received from the plurality of electronic devices, each of said task service rate being determined according to a difference in an accumulated arriving rate for the plurality of application tasks in a respective time interval into the one or more queue processors and a removal rate for the plurality of application tasks in the respective time interval for removing immediately a batch of 
    PNG
    media_image1.png
    30
    185
    media_image1.png
    Greyscale
application tasks from their associated queue processors for execution in the scheduled one or more servers, the number of the application tasks scheduled being based on the determined task service rate for the plurality of servers and the accumulated arriving rate into the one or more queue processors using a particle swarm optimization technique and a simulated annealing technique that solves a formulated novel profit maximization problem for a GDC, the profit maximization problem is derived with an M/M/1/Cn/∞ queueing system, the task service rate representing a rate at which the application tasks are removed from the one or more queue processors and executed, … schedule, via the task scheduling processor, one or more of the plurality of application tasks to be executed in one or more of the plurality of servers at a rate determined according to a difference in an accumulated arriving rate for the one or more application tasks into the one or more queue processors and a removal rate for the one or more application tasks from the one or more queue processors, the number of the one or more application tasks scheduled being based on the determined task service rate for the plurality of servers and the accumulated arriving rate for the plurality of application tasks into the one or more queue processors, and a batch of 
    PNG
    media_image1.png
    30
    185
    media_image1.png
    Greyscale
tasks being immediately scheduled and executed in plurality of servers in the GDC; and remove immediately the batch of 
    PNG
    media_image1.png
    30
    185
    media_image1.png
    Greyscale
application tasks from their associated queue processors for execution in the scheduled one or more servers,  wherein the one or more application tasks are scheduled to maximize a profit in the GDC while guaranteeing delay constraints of each application, wherein each application task is constrained by the following equations: 

    PNG
    media_image4.png
    33
    376
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    109
    392
    media_image5.png
    Greyscale
, and

    PNG
    media_image6.png
    112
    394
    media_image6.png
    Greyscale
,
where 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 is the number of already-arrived tasks, Bn is the delay constraint, 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 is the arriving rate of its task in a time interval τ, L is length of each interval, 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 is number of tasks scheduled in τ intervals, 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
 is the accumulated arriving rate of tasks of application n in interval τ, 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 is the rate at which tasks of application n are removed from the queue, 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
is the loss possibility of tasks of application n in interval τ, and b is a time interval (1≤b≤Bn), wherein the servers associated with each said application task are homogeneous, and wherein the servers across the application tasks are heterogeneous,  not contemplated in the prior art of record.

A close prior art, NPL “Cloud Task Scheduling Based on Chaotic Particle Swarm Optimization Algorithm” teaches methods for task scheduling in the cloud computing environment and a proposed CPSO base on chaotic theory. Firstly, it models the task scheduling as a time-cost optimization problem. Secondly, chaotic sequence is introduced to initialize the particles to improve their distribution and diversity. As a result, particles can search global optimum in a wide range in early stage of evolution. 
A close prior art, NPL “Energy and Performance Management of Green Data Centers: A Profit Maximization Approach” teaches a novel analytical model to calculate profit in large data centers without and with behind-the-meter renewable power generation. The model takes into account several factors including the practical service-level agreements that currently exist between data centers and their customers, price of electricity, and the amount of renewable power available. Then uses the derived profit model to develop an optimization-based profit maximization strategy for data centers. 
Prior art, U.S. Patent No.10120721 B2 discloses methods for receiving a request from an application to place a task of the application in an application task queue, placing the task in the application task queue based on a set of intra application scheduling policies defined for the application. 
However, none of the prior art of record alone or in combination teaches all the limitations as claimed.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
	
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLY W. HUARACHA whose telephone number is (571)270-55105510.  The examiner can normally be reached on M-F 8:30-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WH/
Examiner, Art Unit 2195


/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195